I concur. Under the circumstances of this case I consider the result correct. I am not sure that the result would apply to a case where the county wrongly sold the property when the tax had been fully paid. There may be a difference in the situation where property is wrongly sold because of failure correctly to assess or levy, yet a tax at all events is owing, and on the other hand the case where the property is exempt from taxes and the property wrongly sold. However this case presents no occasion for considering any such distinction. *Page 89